Response to Arguments
	Applicant pointed out the Office Action was mailed in error. The Office Action was done at the time but chosen a wrong set to submitted. Therefore, the None Final Rejection is resent.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
	Claims 1-7 are drawn to a computer system, where the computer system can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer readable media; therefore, fail(s) to fall within a statutory category of invention.  Applicant should note that change to “An input device” to the claim 1 and “The input device” claims 2-7 to limit a claimed to computer readable medium to being statutory would be acceptable.
	A claim directed to a computer system is non-statutory, where the computer system can be a signal, a carrier wave, or a data structure, which are non-statutory as noted, infra.
	A claim directed to a computer system itself, a signal, a carrier wave, or a data structure is non-statutory because it is not:  
	A process occurring as a result of executing the program, or
	A machine programmed to operate in accordance with the program, or
	A manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or
	A composition of matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (US 2017/0024029) in view of Sawaguchi (US 2020/0097094).
Regarding claim 1, discloses a computer system, comprising: an electronic device, including a touch display area and a control unit; and an input device, including a plurality of positioning structures and a grounding piece, and the positioning structures are electrically connected to the grounding piece; wherein, when the input device is disposed on the touch display area of the electronic device, the control unit detects positions of the positioning structures on the touch display area (a casing (see fig. 2, case 40), including a grounding piece (see fig. 2, G line); an input assembly (fig. 2, the input device 10 and the keyboard device 16 are placed at the front and the rear on a top face 14a of the body chassis 14, respectively) disposed on the casing (see 40; and a plurality of positioning structures fig. 2, element 50), disposed at a side of the casing opposite to the input assembly, protruded from the casing and electrically connected to the grounding piece (input device 10 , showing the engagement structure of an elastic piece 46 provided at the housing plate 40 and a protruding piece 50 provided at the base plate 26).
However, Kitamura et al. does not disclose calculates a coverage area covered by the input device on the touch display area according to the positions, and determines a range of a display area of the touch display area according to the coverage area.
Sawaguchi discloses [0082] When the pointing element is positioned outside, to the left, of the detection range covered by the proximity sensor 17, the display control section 32 controls the display panel 16 to display the mark M1 in a color indicative of ON state (e.g., orange) based on the detected values supplied from the detecting section 331. With this, the mark M1 is displayed in orange (warning color) as illustrated in (f) of FIG. 5. On the contrary, when the pointing element is positioned outside, to the right, of the detection range covered by the proximity sensor 17, the display control section 32 controls the display panel 16 to display the mark M2 in a color indicative of ON state (e.g., orange) based on the detected values supplied from the detecting section 331. With this, the mark M2 is displayed in orange as illustrated in (g) of FIG. 5.When the pointing element is positioned outside the detection range covered by the proximity sensor 17 to the left of the detection range, the display control section 32 controls the display panel 16 to display the mark M1 in a color indicative of ON state (e.g., orange) based on the detected values supplied from the detecting section 331. With this, the mark M1 is displayed in orange (warning color) as illustrated in (d) of FIG. 7. The mark M1 here shows a right-pointing arrow that suggests that the pointing element be moved rightward. On the contrary, when the pointing element is positioned outside the detection range covered by the proximity sensor 17 to the right of the detection range, the display control section 32 controls the display panel 16 to display the mark M2 in a color indicative of ON state based on the detected values supplied from the detecting section 331. With this, the mark M2 is displayed in orange (warning color) as illustrated in (e) of FIG. 7. The mark M2 here shows a left-pointing arrow that suggests that the pointing element be moved leftward.
	It would have been obvious to the skilled in the art before the effective filing date provide detecting the range of cover area in Kitamura et al. as suggested by Sawaguchi, the motivation in order to the detection range covered by the proximity sensor, the display control section controls the display panel.
	Regarding claim 2, the combination of Kitamura et al. and Sawaguchi, discloses the computer system according to claim 1, wherein the input device includes a first circuit board, electrically connected to the grounding piece (see Kitamura a grounding piece (see fig. 2, G line)).
Regarding claim 3, the combination of Kitamura et al. and Sawaguchi, discloses the computer system according to claim 1, wherein the grounding piece is a part of a casing of the input device (see Kitamura a casing (see fig. 2, case 40), including a grounding piece (see fig. 2, G line).
Regarding claim 4, the combination of Kitamura et al. and Sawaguchi, discloses the computer system according to claim 1, wherein the input device includes an input assembly, the positioning structures protrude from a side of the input device opposite to the input assembly (see Kiramura, a plurality of positioning structures fig. 2, element 50), disposed at a side of the casing opposite to the input assembly, protruded from the casing and electrically connected to the grounding piece (input device 10 , showing the engagement structure of an elastic piece 46 provided at the housing plate 40 and a protruding piece 50 provided at the base plate 26).
.
Regarding claim 5, the combination of Kitamura et al. and Sawaguchi, discloses computer system according to claim 1, wherein the positioning structures are adjacent to an outer edge of the input device, and are electrically connected to the grounding piece of the input device (see Kiramura et al. see 40; and a plurality of positioning structures fig. 2, element 50), disposed at a side of the casing opposite to the input assembly, protruded from the casing and electrically connected to the grounding piece (input device 10 , showing the engagement structure of an elastic piece 46 provided at the housing plate 40 and a protruding piece 50 provided at the base plate 26).
Regarding claim 6, the combination of Kitamura et al. and Sawaguchi, discloses the computer system according to claim 1, wherein the input device further includes a plurality of fixing structures, the electronic device further includes a plurality of fixing components which configured to attract the fixing structures, and to detachably fix the input device to the electronic device (See Kiramura et al. (see 40; and a plurality of positioning structures fig. 2, element 50), disposed at a side of the casing opposite to the input assembly, protruded from the casing and electrically connected to the grounding piece (input device 10 , showing the engagement structure of an elastic piece 46 provided at the housing plate 40 and a protruding piece 50 provided at the base plate 26).
Regarding claim 7, the combination of Kitamura et al. and Sawaguchi, discloses the computer system according to claim 6, wherein at least one of the fixing structures and the fixing components is magnetic material (see Kitamura et al. (US 2017/0024029) an input device includes a metal base plate and an operation-input part. Movably supported above the metal base plate, the operation-input part includes a pad to receive an input operation, a board stacked below the pad to detect the input operation on the pad, and a resin housing plate stacked below the board. The metal base plate has an upper face, on which a protruding piece is disposed so as to be inserted between the board and the resin housing plate and come into contact with a conductive part provided at the board). However, Kitamura et al. US 2017/0024029 disclose the base plate 26 that is a metal plate member. Instant application discloses the material of the fixing structures 16a, 16b, 16c, and 16d include a magnetic material (such as a magnet) or a metal material, but which is not limited thereto.
Therefore, the magnetic material or metal are equivalent material for the supporters. It would have been obvious to the skilled in the art at the time of the invention to provide the suppoerters are metal or magnetic.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590.  The examiner can normally be reached on M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VAN N CHOW/               Primary Examiner, Art Unit 2623